Citation Nr: 1402537	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-34 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972 and from March 1973 to March 1984.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 decision in which the RO denied the claim for cause of the Veteran's death.
However, by virtue of the addition of new and material evidence to the claims file within one year of the November 2007 decision, that decision never became final.  Specifically, the RO received the Veteran's death certificate later in November 2007.  On these facts, the appeal is appropriately considered as pending from the November 2007 denial.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim). See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In a September 2009 rating decision, the RO again denied service connection for cause of death.  In December 2009, the appellant filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2010, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.  

In November 2011, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  In a May 2006 rating decision, the RO denied service connection for tonsillar squamous cell carcinoma. 

3.  At the time of the Veteran's death in May 2007, service connection was in effect for noncompensable, bilateral chondromalacia of the knees.  

4.  The Veteran's death certificate reflects that died in May 2007 due to head and neck cancer.  

5.  Head and neck cancer, to include tonsillar squamous cell carcinoma, are not among the diseases for which VA's Secretary has recognized that there exists an etiological relationship with herbicide exposure. 

6.  Objective or other persuasive evidence does not establish that Veteran was actually exposed to herbicide agents during his period of service, as alleged. 

7.  The Veteran's cancer of the head and neck, including tonsillar squamous cell carcinoma, first manifested many years following the Veteran's separation from service, and there is no persuasive medical evidence or opinion of a medical relationship, or nexus, between the cancers that were the cause of his death and either service or service-connected disability; the most probative and persuasive evidence on this point weighs against the claim. 

8.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death. 


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2007 pre-decision letter, the RO provided notice to the appellant explaining what evidence and information was needed to substantiate a DIC claim based on a previously service-connected condition, and what evidence and information was needed to substantiate a DIC claim based on a condition not yet service-connected.  In a post-decisional March 2010 letter, the RO provided notice to the appellant as to the condition for which service connection was in effect at the time of the Veteran's death.  After issuance of the March 2010 letter, the appellant had the opportunity to respond.  A July 2010 statement of the case (SOC) reflects readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of this notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  

No additional RO action prior to appellate consideration is required.  The Board acknowledges that the appellant's claim was not afforded the consideration of a VA medical opinion.  However, as will be discussed below, no such examination or medical opinion is required in those cases where one was not provided as the Board finds either that new and material evidence has not been associated with the file since the prior denial or that the elements necessary to trigger VA's duty to provide an examination are not shown by the evidence of record. See 38 C.F.R. § 3.159(c)(4)(iii) (2013). See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2013).

Also of record and considered in connection with the appeal is the transcript of the November 2011 Board hearing at the RO, along with various statements by the appellant.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge identified the issue on appeal and solicited that the appellant identify evidence relevant to the claim.  The appellant reported that "one of the doctors at the VA did tell him...it could be related [to Agent Orange]" and that "a doctor at Tulane told him the same thing."
She further reported that that she did not have documentary evidence of those statements.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record. The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.

In regards to the appellant's report, during the Board hearing, that doctors told the Veteran that his cancer could be related to Agent Orange exposure, such evidence is not associated with the claims file.  However, in regards to the appellant's claim regarding a VA doctor, the Veteran's VA medical records are already associated with the claims file.  None of those records include such an opinion.  There is no indication that such an opinion was actually been reduced to writing in a medical record.  Also, the appellant has not provided any information identifying the VA doctor or the facility where that VA doctor was associated.  Indeed, the appellant herself seemed unsure whether such a statement was reduced to writing.  Based on the evidence of record and the appellant's statements, the Board finds that such a statement by a VA doctor is unlikely to exist such that further inquiry for such an opinion is unnecessary.

Additionally, in regards to the doctor with Tulane University, the appellant has not provided any specific identifying information, including the doctor's name or when and where such a statement was made.  As the appellant has not provided identifying information regarding that doctor, it would be impossible for VA to attempt to obtain such records.

Furthermore, in regards to both the purported medical opinions tying the Veteran's cancer to Agent Orange exposure, as will be explained in this decision, the Board finds that the Veteran was not exposed to Agent Orange in service.  Thus, the Board finds that a medical opinion finding that Agent Orange exposure may have led to the Veteran's cancer would not be material to the claim herein decided.  Requesting that the appellant provide such evidence or information of such evidence or searching for such a VA medical opinion, at this juncture, is not necessary.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

The service treatment records do not document any complaints of, or treatment for, cancer of any kind.  

Following the Veteran's March 1984 discharge, the record does not document a diagnosis of cancer for years.  Indeed, a January 25, 2002 VA initial assessment documented that the Veteran did not have cancer at that time.   Later VA medical records document that the Veteran received cancer treatment prior to his death. 

An August 3, 2005 VA medical record documents that the Veteran had a long smoking history and was being treated after surgery and radiation therapy for cancer of the tonsil.  A November 8, 2005 VA medical record documents that the Veteran had tonsillar cancer, status post extensive resection and free flap reconstruction.  At that time, the Veteran received a feeding tube and the physician noted a normal abdominal exploration.  

In a March 13, 2006 VA ENT clinic note, a VA medical provider noted that the Veteran had a history of recurrent tonsil cancer.  The provider noted that the Veteran admitted that he continued to smoke daily.  The provider further noted that a neck CT showed possible metastatic lesions.  The provider diagnosed the Veteran with history of recurrent tonsillar cancer with new neck masses and recommended that the Veteran stop smoking. In a March 29, 2006 addendum, the VA medical provider noted that a March 2006 chest CT documented emphysematous changes and prior granulomatous disease and the March 2006 abdomen CT showed "[n]o definite evidence of the metastatic disease in the abdomen or pelvis."  In a May 2006 rating decision the RO denied service connection for tonsillar squamous cell carcinoma. An August 22, 2006 VA medical record documented that the Veteran had advanced squamous cell carcinoma "originally from R tonsil".  

An April 26, 2007 VA tumor board conference consultation again documented that the Veteran had squamous cell carcinoma of the right tonsil, extending onto base of tongue (not crossing midline), status post right selective neck dissection in April 2005.  The VA medical provider found that the Veteran had squamous cell carcinoma. 

The Veteran died in May 2007.  His death certificate lists his cause of death as "Head and Neck Cancer".  At the time of the Veteran's death, the Veteran was service-connected, at a noncompensable level for chondromalacia of each knee. 

In May 2007, the appellant filed a service connection claim for the cause of the Veteran's death.  She submitted copies of several studies indicating that herbicides, including Agent Orange, had been used at Fort Richie, Maryland in 1963.  Also of record are several documents submitted by the Veteran, prior to his death, indicating the use Agent Orange at Fort Richie Maryland during that time same period.   

In an August 2010 statement, the appellant's representative claimed that although the death certificate indicated that the Veteran died of head and neck cancer, no autopsy had been performed.  As such, the representative claimed that head and neck cancer was not the definitive cause of the Veteran's death and that cancers can metastasize and likely resulted in a sarcoma, for which presumptive service connection would be warranted.

III.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

As an initial matter, the appellant has not specifically alleged, and the evidence does not demonstrate, that the Veteran's death was directly related to service. She has not argued that cancer of the head or neck - the cause of the Veteran's death according to the death certificate - was present during active duty, or the first post service year.  Moreover, the Veteran's service treatment records are negative for any such findings, and there is no medical evidence that any kind of cancer for decades following his discharge from service.  A January 25, 2002 VA initial assessment documented that the Veteran did not have cancer.  Also, there is no medical evidence or opinion whatsoever to even suggest that the cancer condition resulting in the Veteran's death had its onset in or was otherwise medically-related to service. 

Rather, the appellant contends that the Veteran's death was caused by Agent Orange exposure.  Specifically, that the Veteran was exposed to Agent Orange while he served at Fort Richie, Maryland sometime in the 1980s.  She further contends that the Agent Orange exposure caused the neck and head cancer that caused the Veteran's death. 

Generally, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange and dioxins) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975) or in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides were known to have been applied between April 1, 1968 and August 31, 1971. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii), (iv). If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including respiratory cancer and soft-tissue sarcoma, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Veteran who is presumed exposed to herbicide agents and develops one of the identified conditions.

Service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability or death, such as cancer of the head and neck, including tonsillar cancer was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

Considering the pertinent evidence in light of the above noted legal authority, the Board finds the record does not support an award of service connection on the basis of the alleged exposure to herbicides.  

The evidence of record clearly establishes that prior to his death the Veteran carried a diagnosis of cancer of the head and neck, including tonsillar cancer.  The evidence reflects that the Veteran's cancer was initially diagnosed after 2002.  There is no lay or medical evidence of record that shows it manifested or was diagnosed prior to that time.   

As previously noted, the appellant contends that the Veteran was exposed to Agent Orange while stationed at Fort Richie, Maryland in the 1980s.  She has submitted various government reports to support her contention.  Those government reports generally document that Agent Orange was tested at Fort Richie in 1960, over a decade prior to the time the Veteran was stationed there.  None of those reports show that Agent Orange was used at any time after 1963.  

No objective or persuasive evidence establishes that Agent Orange was used at Fort Richie at any time the Veteran actually served there in the 1980s.  Also, as previously noted, the Veteran did not serve in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975) or in or near the Korean DMZ between April 1, 1968 and August 31, 1971, as required in order for the herbicide exposure presumption to apply.  See 38 C.F.R. § 3.307(a)(6)(iii), (iv).   The appellant appears to contend that Agent Orange sprayed in 1963 continued to linger at Fort Richie for the next two decades, until the Veteran's service in the 1980s.  However the Board notes that VA only provides a presumption of exposure to herbicides during specific time frames when herbicides were known to be actively used.  See 38 C.F.R. § 3.307(a)(6).  As such, VA does not treat Agent Orange exposure as continuing for over a decade following its actual use, as claimed by the appellant.  The Board thus finds that the Veteran's claimed Agent Orange is not presumed or established.  

Furthermore, even if, for the sake of argument, the Board found that the Veteran had been exposed to Agent Orange in service, there is no nexus between head and neck cancer and any incident of service, to include Agent Orange exposure.  The Veteran's head and neck cancer, including tonsillar cancer, are not included in the list of diseases for which service connection could be presumed under 38 C.F.R. § 3.307(a)(6) as due to Agent Orange exposure.  Thus even if Agent Orange exposure were conceded, which it is not, service connection would not be presumed for either head or neck cancer.  

The Board notes that in an August 2010 statement, the appellant's representative claimed that although the death certificate indicated that the Veteran died of head and neck cancer, no autopsy had been performed.  As such, the representative claimed that head and neck cancer was not the definitive cause of the Veteran's death and that cancers can metastasize and likely resulted in a sarcoma, for which presumptive service connection would be warranted.  The representative appears to contend that the Veteran's cancer metastasized from another location from which service connection could be presumed and that the Veteran actually had a sarcoma, instead of a squamous cell carcinoma.

However, despite the representative's arguments, none of the medical evidence supports finding that the Veteran had either a sarcoma or cancer at a location other than the head and throat.  The March 13, 2006 VA ENT clinic note provided a clear history of recurrent tonsil cancer.  The only metastatic lesions found by that provider were in neck.  Furthermore, in the March 29, 2006 addendum, the VA medical provider clearly found that a March 2006 chest CT documented emphysematous changes and prior granulomatous disease and the March 2006 abdomen CT showed "[n]o definite evidence of the metastatic disease in the abdomen or pelvis."  Thus, there was no indication that the Veteran's head and neck cancer that had metastasized from a location where service connection could be presumed as due to Agent Orange exposure.  Additionally, the medical records repeatedly noted a diagnosis of squamous cell carcinoma, not once did a medical provider find that the Veteran had sarcoma.   

The Board further notes that a VA examination to address the appellant's (and her representative's) arguments of record is not warranted.  There is no medical evidence of record tying the Veteran's head and neck cancer directly to service.  Additionally, the appellant's contention that it was due to Agent Orange exposure is not supported at all.  The Board has found that the Veteran was not exposed to Agent Orange exposure in service.  The closest that a medical professional has gotten to noting the etiology of the Veteran's head and neck cancer is by way of the numerous notations regarding the Veteran's smoking made by medical providers in connection with cancer treatment.  As such, the need for a VA examination has not been triggered by the evidence. 

As previously noted, the Board has found that any further attempt to obtain medical records based on the appellant's contention that an unnamed doctor with VA and an unnamed doctor with Tulane verbally told the Veteran that his cancer may be related to Agent Orange exposure.  No medical statement to that effect is associated with the record.  In this regard, a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (Veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).  Furthermore, the Board again notes that it has found that the Veteran was not exposed to Agent Orange in service.   

The Board emphasizes that the claim under consideration fundamentally turns on the matter of whether there exists the Veteran's death due to head and neck cancer and service.  Diagnosis and etiology of complex disabilities not capable of being established on the basis of lay observation or other sensory perception, alone, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The only evidence provided supporting the claim are in statements from the appellant and her representative.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011)) as to the specific issue in this case, the diagnosis and etiology of any cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).   "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As, in this appeal, the appellant's and her representative's lay assertions as to diagnosis and etiology have no probative value.  Neither the appellant nor her representative can support any of their claims for service connection on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Service connection for the cause of the Veteran's death is denied.



____________________________________________
JACQUELINE E. MONROE  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


